FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4965
                 _____________________________

EDWARD LEWIS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Thomas Dannheisser, Judge.

                        December 31, 2018


B.L. THOMAS, C.J.

    Appellant challenges the trial court’s denial of his dispositive
motion to suppress methamphetamine and drug paraphernalia
found during a search. Because Appellant pled no contest
without expressly reserving the right to appeal the ruling on his
motion, we dismiss for lack of jurisdiction.
    Appellant was charged by information with possession of
hydrocodone, possession of cocaine, possession of cannabis less
than 20 grams, and possession of drug paraphernalia. Appellant
pled no contest to all counts and was sentenced to 24 months’
probation on the hydrocodone and cocaine possession counts, and
12 months’ probation on the marijuana and paraphernalia
counts, with all sentences to run concurrently. Less than
nine months after Appellant was sentenced, the State filed an
affidavit alleging that Appellant had violated the terms of his
probation by committing a new law offense of amphetamine
trafficking and drug equipment possession.
     Appellant filed a motion to suppress, arguing that the
alleged methamphetamine and drug paraphernalia were seized
as a result of an illegal stop, and any tangible evidence seized
was done so without warrant or probable cause. The parties
agreed that the motion to suppress was dispositive. At a hearing
on the motion, the trial court admitted into evidence two DVDs
and one CD, which the State asserted contained a video of
Appellant traveling through a stop sign without fully stopping,
and an audio of an Escambia County Sheriff’s deputy informing
Appellant that an odor of marijuana was coming from his vehicle.
Following the stop, deputies searched Appellant’s vehicle and
found approximately 47 grams of methamphetamine. The trial
court found that the deputies had probable cause to stop
Appellant, and denied his motion to suppress.
     Appellant pled no contest to violation of probation, no contest
to the new offense of possession of drug paraphernalia, and no
contest to the lesser included offense of possession of
methamphetamine, more than 14 grams but less than 28 grams.
Appellant signed a plea form, which indicated that Appellant
waived, inter alia, his right to appeal all matters, including the
issue of guilt or innocence. The plea form contained no indication
that Appellant was expressly reserving his right to appeal the
dispositive motion to suppress, nor did Appellant expressly
reserve the right to appeal the trial court’s ruling on the
dispositive motion at the hearing.
    Generally, defendants may not directly appeal a ruling after
pleading guilty or nolo contendere. § 924.06(3), Fla. Stat. (2016)
(“A defendant who pleads . . . nolo contendere with no express
reservation of the right to appeal a legally dispositive issue[]shall
have no right to a direct appeal.”); Grimes v. State, 208 So. 3d
323, 324 n.1 (Fla. 1st DCA 2017) (“‘[W]ithout both an express
reservation of the right to appeal and a finding that the issue is
dispositive, through either a trial court's ruling or a stipulation
by the state, a defendant who pleads guilty or nolo contendere
has no right to a direct appeal.’”) (emphasis removed) (quoting
Pamphile v. State, 65 So. 3d 107, 108 (Fla. 4th DCA 2011)); Hawk

                                 2
v. State, 848 So. 2d 475, 478-79 (Fla. 5th DCA 2003); Fla. R. App.
P. 9.140(b)(2)(A)(i) (“A defendant who pleads guilty or nolo
contendere may expressly reserve the right to appeal a prior
dispositive order of the lower tribunal, identifying with
particularity the point of law being reserved.” (emphasis added)).
     The parties stipulated that Appellant’s motion to suppress
was dispositive; however, nothing in the record reflects
Appellant’s express reservation of his right to appeal the
dispositive issue. We therefore dismiss the appeal for lack of
jurisdiction.
    DISMISSED.

MAKAR and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, Lori A. Willner, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Frank Xavier Moehrle, Jr.
and Amanda D. Stokes, Assistant Attorneys General,
Tallahassee, for Appellee.




                                3